Title: To Thomas Jefferson from George Singleton, 3 April 1806
From: Singleton, George
To: Jefferson, Thomas


                        
                            
                            To his Excellency the President 
                                of the United States of America
                     
                            
                                3 Apr 1806
                            
                        
                        
                             The Petition of George Singleton humbly represents that at November Term of the Circuit
                            Court of the District of Columbia sitting at Alexandria your Petitioner was convicted on two Indictments for Assault and
                            Battery in one of which the fine of fifty dollars and in the other the fine of twenty dollars was imposed on your
                            Petitioner– and that the costs of the two prosecutions amount to thirty two dollars fifty cents and three hundred and
                            thirty five lbs Tobo at 1¾ as will appear by transcripts of the Records of Conviction herewith submitted
                        
                             That a writ of Fieri Facias in the name of the United States was sued out against your
                            Petitioners effects on one of the said Judgments on which return has been made that no effects of Your Petitioner were to
                            be found on which the said writ could be levied.
                        
                             Your Petitioner further begs leave to represent that at March adjourned Session in the year
                            1806 he was surrendered by his Bail and thereupon prayed in execution by the Attorney of the United States. That your
                            Petitioner is wholly unable to satisfy the fine and costs of the Convictions aforesaid and unless the same be remitted by
                            Your Excellency must remain in Prison for life. Your Petitioner has a Wife and two young Children who are dependant for
                            their daily supply of food on his daily labor at his Trade—And who are now exposed to want and beggary by his
                            Imprisonment—
                        
                             Your Petitioner further shews that neither of the said Assaults of which he stands convicted
                            were made on any previous malice—but were the effects of sudden passion and were not attended with any material injury to
                            the persons on whom they were made.—
                        
                             Your Petitioner therefore humbly prays that your Excellency will take his case into
                            consideration—and that the fines imposed on him as herein stated may be remitted, and Your Petitioner discharged from the
                            payment of the Same and of the costs of the said Convictions
                        
                             And Your Petitioner shall ever pray &c
                        
                            George Singleton
                     
                        
                        
                            County of Alexandria Sc.
                            
                                 This day came George Singleton before me a Justice of the Peace of the County aforesaid
                                and made oath that the several allegations and representations in the foregoing Petition contained are true. Given
                                under my hand this 3d. day April 1806—
                        
                        
                            A Faw
                            
                        
                        
                            
                                 I Lewis Summers Deputy Marshal for Daniel C Brent do certify that I am acquainted with
                                the Petitioner George Singleton and believe the matters stated in the foregoing Petition to be true 
                                 given under my hand this 4th. day of April 1806
                        
                        
                            L Summers DM DC
                        
                        
                            April 4th. 1806.
                            We the undersigned Judges of the Circuit Court of the United States for the District of Columbia
                                beleiving the facts herein stated, to be true respectfully recommend the Petitioner to the Mercy of the President of
                                the United States
                        
                        
                            W. Cranch.
                            N; Fitzhugh
                     
                        
                        
                            It is not proper that, because the petitioner has no property to pay fines, that therefore he should be
                                free to violate the laws with entire impunity. an equivalent punishment by imprisonment seems to offer the only means
                                of restraining him. he was committed some time in the last month only. will the judges be so good as to say what term
                                of imprisonment they would deem a punishment proportioned to the offence on remitting his fines & costs.
                        
                        
                            Th: Jefferson
                     
                        
                        
                            
                                April 10th. 1806.
                     
                            We the undersigned Judges of the Circuit Court of the district of Columbia, in compliance with the
                                request of the President of the United States as within stated, respectfully answer that three months imprisonment
                                would in their opinion be a punishment adequate to the offence of the within named George Singleton.
                        
                        
                            W. Cranch.
                            N; Fitzhugh
                     
                        
                        
                            
                                 Let a pardon issue
                        
                        
                            Th: Jefferson.
                            June 8. 06.
                        
                        
                            
                                [Note in TJ’s hand:]
                     
                        
                        
                            Th:J.
                        
                    